Citation Nr: 1819985	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran's last VA audio examination was in May 2012.  Since then, the Veteran stated in a March 2013 correspondence that his hearing has worsened.  

The Board notes that the VA received a private audiogram from October 2011 and June 2014.  However, it is not clear that the Maryland CNC speech discrimination test was used in either examination.  Additionally, the legend indicating which ear corresponded to which frequency is unclear in both examinations.   Furthermore, although the Veteran underwent a September 2014 VA ear conditions examination, this examination did not discuss the severity of the Veteran's bilateral hearing loss.

Therefore, the Board finds that the RO should schedule the Veteran for a new VA examination to determine the current severity of his bilateral hearing loss.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, schedule the Veteran for a VA audiological examination with an appropriate VA audiologist to ascertain the current severity and manifestations of his service connected bilateral ear hearing loss.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also obtain a detailed description from the Veteran and discuss the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




